Name: Regulation (EEC) No 2637/69 of the Commission of 24 December 1969 fixing the amount of the premium for grubbing apple trees, pear trees and peach trees and the conditions for granting such premium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 609 30.12.69 Official Journal of the European Communities No L 327/31 REGULATION (EEC) No 2637/69 OF THE COMMISSION of 24 December 1969 fixing the amount of the premium for grubbing apple trees, pear trees and peach trees and the conditions for granting such premium HAS ADOPTED THIS REGULATION : Article 1 "Within the meaning of Regulation (EEC) No 2517/69 apple trees, pear trees and peach trees are healthy trees planted before 1965 , capable of normal yield of table fruit, excluding :  in respect of apple trees, trees producing cider apples ;  in respect of pear trees, trees producing perry pears ;  in respect of peach trees , trees producing Clingstone peaches, nectarines and 'brugnons'. Article 2 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2517/691 of 9 December 1969 laying down certain measures for reorganising Community fruit production, and in particular Articles 1 and 3 thereof; Whereas to achieve the objectives of Regulation (EEC) No 2517/69 of the conditions for granting the premium laid down by that Regulation should be established; whereas the trees scheduled for potential grubbing should therefore be indicated and the minimum area and minimum number of trees affected should be shown in relation to the type of growth of the trees involved ; Whereas to prevent grubbed trees from being replanted they must be rendered unfit for this purpose; Whereas, for the scheme to be effective, particulars to be shown on the application for the grant of the premium must be specified and information furnished must be verified ; Whereas before the premium referred to in the second sentence of Article 3 (2) of Regulation (EEC) No 2517/69 is paid it must be ascertained and certified that grubbing has actually taken place so that the applicant can furnish proof to this effect; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fruit and Vegetables ; 1 . For fully planted orchards the premium shall be granted only if the grubbing is of the same species over an area of at least :  25 ares of standard trees  15 ares of half-standard trees  15 ares of bush trees . Within the meaning of this Regulation fully planted orchards are those with a density of at least :  for standard trees : 100 per hectare  for half-standard trees : 170 per hectare  for bush treees : 340 per hectare . 2 . For trees planted irregularly over one and the same holding or for mixed cultivation the premium shall be granted only if at least 50 bush trees or 25 standard or half-standard trees are grubbed.1 OJ No L 318, 18.12.1969, p. 15. 610 Official Journal of the European Communities To calculate the premium the area covered is assessed as follows :  the yield from the trees to be grubbed during the last three years ;   the proposed date of grubbing, for each species for which the premium is requested.  100 square metres per standard tree  60 square metres per half-standard tree  30 square metres per bush tree . Article 5 3 . The amount of the grubbing premium shall be fixed on the basis of 500 units of account per hectare . On receipt of the application the representative nominated by the competent authority shall check the information referred to in Article 4 ( a) and the first, second and third indents of (b ). After having carried out this check and recorded the signed undertaking of the grower not to plant any new apple trees, pear trees or peach trees on his holding for a period of ' five years from the date of grubbing, the competent authority shall state that the application can be approved. Article 3 Grubbed trees must be rendered unsuitable for replanting. Article 4 Article 6 At the request of the party concerned the representative nominated by the competent authority shall certify that grubbing has been carried out and when it took place . The application for the grant of the premium shall be lodged with the competent authority indicated by each Member State. It shall , in particular, show : ( a)  the area covered if the orchard in question is fully planted, the number of trees if it is an irregularly planted orchard or of mixed cultivation;  the approximate age and type of growth of the trees ; (b )  the area covered by the trees to be grubbed if the orchard in question is fully planted, the number of trees to be grubbed if it is an irregularly planted orchard or of mixed cultivation ;  the approximate age and type of growth of the trees to be grubbed;  the varieties to be grubbed ; Article 7 The grower shall furnish the proof referred to in the second sentence of Article 3 (2) of Regulation (EEC) No 2517/59 through the certificate referred to in Article 6. Article 8 This Regulation shall enter into force on 1 January 1970 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 December 1969 . For the Commission The President Jean REY